Case 1:16-cr-10305-NMG Document 408 Filed 02/14/19 Page 1 of 2
UNITED STATES COURT OF APPEALS FOR THE FIRST CIRCUIT

Case name US. Ve Meder Bre n Citak Zt \
District Court Case No. AQ-e- GAIT District of PLEASE SELECTM;-
Date Notice of Appeal filed “Say, Dos Court of Appeals Case No. AQ—A O43
Form filed on behalf of Mesh So alsa Godef>A_

TRANSCRIPT REPORT

 

Transcript Not Necessary for this Appeal

Transcript Already Filed in District Court. List each transcript by docket entry number and date and type of proceeding (attach -
separate page if necessary) :

 

 

TRANSCRIPT ORDER

Name of Court Reporter, ~ > Gabkeas
Phone Number of Reporter_% 5 NSC thers © elon com
3 :

A. This constitutes an order of the transcript of fe following proceedings [check appropriate box(es) and ‘
, indicate dates of hearing(s)]:

PROCEEDING(S) HEARING DATE(S)

Jury Voir Dire

 

Opening Statement (plaintiff)

 

Opening Statement (defendant)
Trial °
Closing Argument (plaintiff)

 

 

 

Closing Argument (defendant)

 

Findings of Fact/Conclusions of Law

 

Jury Instructions

 

Change of Plea

 

Sentencing

 

Bail‘ hearing
Pretrial proceedings (specify) Maton = i At AroAK Q Gr a
Testimony (specify ) P
Other (specify) ee:

 

 

saageaaneeng

. form that fails to specify in adequate detail those proceedings to be transcribed will be considered deficient.

I certify that I have contacted the court reporter and the following financial arrangements for payment of the
transcript have been made:

Private funds.

Government expense (civil case). IFP status has been granted and a motion for transcript at government expense has
been allowed. (Attach a copy of the order to each copy of this order form.)

Criminal Justice Act. A CJA Form 24 has been approved by the district court judge. |

Criminal Justice Act. A CJA Form 24 is attached for authorization by the court of appeals. “

Federal Public Defender/Government Counsel - no CJA Form 24 necessary.

Filer's name Ny elie Decen(meSAN , Filer's Signa’ be

a —
Firm/Address. h Lana YR A Pl. ones WAOAZCO _Filer's Email address i) be
Telephone number NWI Re Date mailed to court reporter cA 4AM, “NMG

BQ O00

(Court Reporter Use ONLY) Date received -

Form CA1-10 (6/09/09) . : SEE INSTRUCTIONS ON REVERSE
Case 1:16-er- 10305- NMG Document 408 Filed Ca Page 2 of 2

Coded = Cena,

 

 

=k Meds S, GL lads « ceti&, Won Gh Ad

 

 

IOAN, cue So 2g “Bes sono WAN Ve wai A & Mesanhak US =

; Neveu Deal Wy AM.

 

 

Vo

 

 

M celin S cates A Ee SZ.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i Cogn X oe ee
